Citation Nr: 1541913	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than April 3, 2006 for the grant of a 70 percent rating for PTSD.  

Entitlement to an effective date earlier than April 3, 2006, for the grant of a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to January 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of an August 2013 rating decision of the New York, New York, regional office (RO) of the Department of Veterans Affairs (VA).  This decision effectuated a July 2013 Board decision that assigned a 70 percent rating for PTSD and TDIU for the appeal period prior to November 2, 2011.  A 100 percent rating had previously been granted for PTSD, effective November 2, 2011.  The August 2013 rating decision assigned effective dates of April 3, 2006 for the 70 percent rating and TDIU. 

In his substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  He withdrew this request in January 2015.  

In a statement received in August 2014, the Veteran sought to reopen claims for service connection for residuals of cerebral vascular accidents and hypertension.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for initial adjudication.

In the June 2013 decision, the Board referred the issue of entitlement to an earlier effective date for service connection for PTSD to the AOJ.  The AOJ did not explicitly adjudicate such a claim.  As discussed, below, the decision that assigned the effective date appears to have become final.  There can be no free standing effective date claims.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  This remand considers the allegation of clear and unmistakable error in the decision that assigned the effective date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In January 2010, the RO granted service connection for PTSD, effective April 3, 2006.  The record does not show that the Veteran submitted a notice of disagreement within a year of the notice of the January 2010 rating decision.  

In a brief to the Board in February 2013, the Veteran's representative argued that the effective date for the grant of service connection should have been November 20, 1981, when he initially claimed entitlement to service connection for PTSD.  The representative has reiterated the arguments contained in the February 2013 brief during the course of the current appeal.

Although there had been prior RO and Board decisions denying service connection for PTSD, the representative argued that the grant was warranted as of the date of the initial claim under the provisions of 38 C.F.R. § 3.156(c) (2015).  There is no indication that this regulation was considered in the January 2010 rating decision.

The Board construes the representative's arguments as an allegation of clear and unmistakable error in the January 2010 decision.  The Board cannot consider this issue in the first instance.  Jarrell v. Shinseki, 20 Vet. App. 326 (2006).  It is; however, inextricably intertwined with the issue on appeal before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the Veteran's allegation of clear and unmistakable error in the January 2010 rating decision that assigned the April 3, 2006 effective date for service connection for PTSD.  The AOJ should note that the allegation is based on the failure to apply the provisions of 38 C.F.R. § 3.156(c) although the grant was based on service department records that were in existence at the time of prior decisions.  

This issue should not be certified to the Board, unless the Veteran perfects an appeal by submitting a timely substantive appeal after a notice of disagreement and statement of the case.

2.  If any benefit sought on appeal, remains denied; issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

